          Case 1:21-cv-02966-LTS Document 3 Filed 04/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT JAMES SWINT,

                                   Plaintiff,

                       -against-                                21-CV-2966 (LTS)

 ROBERT S. MUELLER III; FALLOUT 76;                            CIVIL JUDGMENT
 JOHN W. DEAN III; HURRICANE SANDY;
 NEW YORK TIMES,

                                   Defendants.

       Pursuant to the order issued April 13, 2021, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice to the pending action under case number 21-CV-2960 (CM). The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from the Court’s judgment would not be

taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    April 13, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
